IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1660
                               Filed January 24, 2018


IN THE INTEREST OF N.S. and T.B.,
Minor Children,

T.B., Mother,
       Appellant.
______________________________________________________________

       Appeal from the Iowa District Court for Poweshiek County, Rose Anne

Mefford, District Associate Judge.



       A mother appeals the juvenile court order terminating her parental rights.

AFFIRMED.




       Michael S. Fisher of Fisher Law Office, Oskaloosa, for appellant.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Misty D. White of White-Reinier Law Office, Sigourney, guardian ad litem

for minor children.




       Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                         2


BOWER, Judge.

       A mother appeals the juvenile court order terminating her parental rights.

We find the mother was unable to meet the children’s needs and failed to

recognize the safety concerns related to criminal activity in the home. We affirm

the juvenile court decision terminating the mother’s parental rights.

       I.     Background Facts & Proceedings

       T.B. is the mother of N.S., born in 2012, and T.B., born in 2015. The

family came to the attention of the Iowa Department of Human Services in

September 2015, when both children displayed developmental delays and were

very underweight. N.S. had several special medical needs, which the mother

had not addressed. The family was living with the maternal grandmother in what

was described as a “flop house” for people with criminal and violent histories.

The children were removed from the mother’s care on November 19, 2015. The

children were adjudicated to be in need of assistance, pursuant to Iowa Code

section 232.2(6)(c)(2) (2015).

       The mother participated in services to improve her parenting skills. The

children were returned to the mother’s care in the dispositional order, filed on

January 14, 2016.       The mother and children resided with the maternal

grandmother, and there continued to be problems with criminal activity

associated with the home, including evidence of marijuana use and the sale of

marijuana.    The children were again removed from the mother’s care on

February 25, 2016, and placed in foster care.
                                         3


         The mother had a psychological evaluation in July 2016. The psychologist

stated, “Psychological testing placed her in the intellectually disabled range,

which supports that she will likely have difficulty not only caring for two young

children but perhaps herself as well.” There were concerns about the mother’s

ability to meet the children’s medical needs and to keep them safe. In October

2016, the mother, together with the maternal grandmother, moved from Grinnell

to Dubuque, which limited the mother’s visitation with the children. She did not

attend parenting class, missed some appointments, and frequently left visitation

early.

         On January 19, 2017, the State filed a petition seeking to terminate the

mother’s parental rights.    After a hearing, the juvenile court terminated the

mother’s parental rights under section 232.116(1)(f) (N.S.) and (h) (T.B) (2017).

The court found, “Mother’s intellectual disabilities make it impossible for her to

parent two young children on her own. Mother’s dependence on her mother and

family to assist her in parenting creates additional risks for the children when they

continue to engage in a criminal lifestyle.” The court found termination was in the

children’s best interests as the mother had demonstrated an inability to provide

for the children’s needs. The mother appeals the juvenile court’s decision.

         II.   Standard of Review

         The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).        Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or
                                         4


substantial doubt about the correctness of the conclusion drawn from the

evidence.    In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).           The paramount

concern in termination proceedings is the best interests of the child. In re L.L.,

459 N.W.2d 489, 493 (Iowa 1990).

      III.    Best Interests

      The mother claims termination of her parental rights is not in the children’s

best interests. She states her parental rights should not be terminated based

simply on her intellectual disability. She states she has a close bond with the

children. The mother asks to have the children placed in a guardianship with a

family member, rather than terminating her parental rights.

      In considering a child’s best interests, we give consideration “to the child’s

safety, to the best placement for furthering the long-term nurturing and growth of

the child, and to the physical, mental, and emotional condition and needs of the

child.” Iowa Code § 232.116(2); In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

      We find termination of the mother’s rights is in the children’s best interests.

The mother’s rights are not being terminated based only on her intellectual

abilities but instead based on her inability to meet the children’s needs.        In

particular, N.S. has special medical needs the mother did not understand and

was unable to address. Furthermore, the mother continued to rely on her family

for assistance, despite the ongoing criminal problems of those family members.

The mother failed to recognize the safety concerns related to criminal activity in

the home. The children need permanency and stability due to their medical and
                                         5


developmental problems. We find a guardianship with a family member would

not be appropriate in this case.

          We affirm the juvenile court decision terminating the mother’s parental

rights.

          AFFIRMED.